6



           OFFICE    OF     THE     ATTORNEY    GENERAL     OF   TEXAS
                                       AUSTIN




‘Eon. Thoass        ?.     OloVar
Dlstrlot        Attorney
50th Judloial   Dlstrlot
?eymour , Texas
Gear .%r:                                   oplnlonNo. ia>)8           \
                                            R-ether           the Co\latp>Tax
                                            I      Assassor-Colleobor         bf  thr
                                                flQoudty,     ho    la dI’r0 the Tax
                                         1 .I’ Colleotor         for an lnoorporated
                                       I.
                                                   atty or town within the ooun-
                                      .‘,. ‘\,ty         la required    by law to ao-
                                                   cc&t    for rees reoeived         sa
                                           “i , city tax oolleotor,ae             tee8   or
                         .,f--    ’‘L
                                               ‘., oiUce,and       to pay over the
                   ,.." ,l' ')                     qxoea8,    if any, to the oounty.
                  I .r             ‘t. \,.            b/
           Your ietber         or ihoeiber 151 1944, requesting the
opinion or thls~ deplrtment on the question                      stated    therein,     1s
08 fol1gnla.r          \\ 'i., ,/           /
              .x.
           *Please      give me e&6plnlon               on the r0il0wing
      questL0h1, ,,            ‘--C’
           ‘.
                Whk?s the duly aleotad,     qualified     and aotlng
       ,Tax     Assessor-Colleotor    oi a County la also the Tsx
           Eolfeotop   ‘for an lnoorporated  olty or town within
           said Wunty; la he or not required         by law to eocouat
           rorsthe fees reoelved     as City Tax Collector     as rees
           or ofrlca,    and pay over the BXO~BS, ii any, to the
           oounty7m
          For the purposes of this      opinion,  we assume that the
city or town in question has avallsd itself         of the privilege      or
requiring   the County Tax Asaeasor-Colleotor       to oollect   the oity
taxes under the applloable     pro~lslons    of Art. 1042b, Vernon's
Annotated Clvll Statutes.      Ye also assume that the county oiil-
clals or the county involved are oompensated on a fee basis for
their offlolal   services  rather than on an annual salary         basis.
:-Ton. ‘I’homaa F. Clover,   page 2




             Article 3891, Vernon’s Annotated Civil Statutes,
pertalnlng    to the disposition  of fees, provide6 in part:
             r(     The oompensatlons,    llmitatlonr,   and
      naxin&s’h&ein      ilxed in thls Aot for orrioers      shall
      illclude  and apply to all officers     mentioned herein in
      aeoh and every oounty of this State, end it 1s hereby
      deoiared to be the lntentlon      of the Le&islature    that
      the provlatons   of twin Act shall cpply to eaoh of mid
      officers,   and any speoicl    Lr general law lnoonslstent
      with the provisions     hereor is hereby expressly     repealed
      in 80 far 6s the s6r.e may be inoonsistcnt       with this Aot.
           “The compensation,    11zAtatlo1?s     and merlmuns hareln
      rlred shall also apply to all f608 and oompenaation
      whatsoever colleotad     by said officers      In their official
      capaoity,  whethbr   sooountable    as   fees  or ofi’ios  under
      the presett law, and any law, general or speolal,            to the
      oontrury 1s hereby expressly       repealed.     The only kind
      end oharaoter of compensation exempt iron the provisions
      or this Aot shall be rctwarda received         by Shbrlfro   ror
      apprehension of crlmlnele      or fugitives     frmn juotloe    and
      for the recovery of stolen property,          and moneys reoelved
      by County Judges and Justices       of the ?eaoe for performing
      merriege oeremonles,     which sum shall not be aooountable
      for and not r6qulred tc bc reported SE ieea of office.n
             ;i’hea the Tax kssescor-Colleotor       oolleots     the taxes of
and for the olty or town involved where there is no oiiloe                 of
oity tax ssseasor-oolleotor,       the   oounty  tax   assessor-oolleotor
is holding only one oifloe       which :s the orrioe of oounty tax
sasessor-oollaotor,      and In oolleotlne     the taxes for ths olty (r
town involved,      he is only periorminq     additional      duties imposed
upon him by statute.
            In the ease of Taylor, et al, V.        Brewster County, 144
P . y . (2d) 314, it was h6ld, among other things,        that fees recelvei
by a sheriff   (;vho was also acting as tax essesoor-osll6ctor          of
the county),   i or assessing   and ccllecting   taxes  for    lndegendent
school Zlatrlcts    be10n~   to the sheriff,   sub:eot e0 !:iS duty t0
account therefor    to th,a county under the fee bill.       (irlso see the
case of Flchcls v. SZalveston County, 225 ?. I’. 547).
                                                                                                               614



!!on. Itc3t1       B. Clorar,       peea 3




          -fOU-aI.0     TCWpOOtfUllf         6fiV1666 that          it 16 th. OpiniOth Of this
4e;rtWmt           G-at it    1P tl?.      duty or the Gount7 Tax Aaaorror-Collaotor
HYC    OOllOCt6        tsrer fo r l       oltp or town to laoount for the raar ra-
oeivsd      from      ruoboity or         town     for bie 60nlorr.              Statad     dirr0r0ntl7,
BUC:? fee8      reOdvOd      irOB      the       Oity   Or   tOWn    rOr     5OlleOthg          tnxea    are
roec     :lr offloa      and murt      bo rooounted           tar    to    tte   oounty     under       tha
r04 3ill.
          i;s ksr~tofora        6tatod,          ansunln~     that    thm County          Tax    Aseeasor-
Collector      11 002pnw5t0aon a r00 baalr,            in arriving at t-110 xarinum
oc:;!;onsatlon    under Artiolar     3683 and 3891,      V. A. C. 2.,  tha faae
rec3losd     ty him ror collootlng        tam8 ror tka oity or town in quartlon
tiu~t ho included      In srrir?ng    at his maxima ooapensatlon.         Ghan t3a
CoJIltv Ter ~asoeror-Collector          !aaae raosirad   any amount tn lxoaa8 of
t!e !..~xl?lum aomponsatton      allowed    by Artlolrr    3603 and 3891, V. A. C. S.,
he IS required      to pay the mount        in axoem OZ hlr iaaximum aom;:anr8tloa
to :::e oounty.